DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant submits: “However, while Tenny mentions that the uplink data may include a UE identifier (UEID) that the serving node may use to identify the location of the UE's context (Id., paragraph [0058]), Tenny does not appear to mention that the uplink data includes an indication indicating that the UE supports inactive data transfer, as set forth in amended independent claim 1. For example, Tenny mentions that an uplink transmission may include uplink data and the UEID of the UE. Id., paragraphs [0065] and [0066]. The "UEID may be an identifier of various types, such as a C- RNTI, a C-RNTI plus additional information, a Resume ID or Short Resume ID, etc., which can be used to locate the UE's context in the network and/or perform contention resolution when transmissions from two different UEs collide over the air." Id., paragraph [0058]. Thus, while Tenny mentions that the UEID of the uplink transmission may facilitate the serving node locating an anchor node storing UE context, Tenny does not mention that the serving node receives an indication indicating UE support of inactive data transfer”; the examiner’s position is that in Tenny and the present application store the indication indicating UE support of inactive data transfer in the UE Context and in Tenny the UEID is used to access the UE Context in certain scenarios such as the one shown in fig.3; please see 0047, 0059-0060. Thereby, Tenny still disclose the amended limitation.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-17, 26-28, 31-32, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tanny 20180234839.

As to claims 1 and 31, Tenny discloses a method of wireless communication of a serving base station [Serving Node 120, 122, 207], comprising: receiving, from a user equipment (UE) [115-119, 205] in radio resource control (RRC) inactive mode (see abstract, par. 0047, 0056), a first uplink data packet [219] including: a first identifier [associated with an anchor base station] (see par. 0050-0051, 0058), a second identifier [associated with a UE context] (additional information, a Resume ID or Short Resume ID, etc. or vice versa), and a payload (see par. 0058); receiving an indication indicating that the UE supports inactive data transfer (see par. 0047, 0059-0060); identifying the anchor base station [105, 209] based at least in part on one or more of the first identifier or the second identifier (see par. 0058); and transmitting [forwarding] a second packet to the anchor base station based on the indication, the second packet including at least a portion of the first packet (see par. 0058-0060). In the explanation in par. 0058, Tenny discloses uplink data without the word packet; however, it would be obvious that the uplink data of par. 0058 is the same as the one indicated in par. 0050 which recites uplink data packet. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that uplink data is referring to uplink data packets because it may be advantageous to route the uplink data packets to the anchor node as suggested by Tanny in par. 0051-0055. Please note that associations are a description of some relationship but fail to modify, further define and/or distinguish from the prior art. For example, the identifier is no different by any association and/or relation been made. The examiner recommends to avoid the use of language that suggest but does not require. 
As to claim 11, Tenny discloses the method of claim 1, wherein the second packet includes the first identifier (see par. 0058).
As to claim 12, Tenny discloses the method of claim 1, wherein the second packet includes: the first identifier, the second identifier, and the payload (see par. 0058).
As to claim 13, Tenny discloses the method of claim 12, wherein the second packet further includes a third identifier [associated with the serving base station], (for examinations purposes the third identifier is the first identifier) (see par. 0058, 0060).
As to claim 14, Tenny discloses the method of claim 1, further comprising: receiving a third packet [829] from the anchor base station [809], the third packet including: the first identifier, the second identifier, a downlink payload, and a third identifier associated with the serving base station; and transmitting the third packet to the UE [831] (see par. 0129).
As to claim 15, Tenny discloses the method of claim 1, wherein the first packet includes an RLC configuration (see par. 0170).
As to claim 16, Tenny fails to disclose wherein the RLC configuration is configured by a radio area network (RAN); however, OFICIAL NOTICE IS TAKEN THAT RLC configuration is configured by a radio area network is a common and well-known technique used to control the communication. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to combine the teachings for the simple purpose of controlling the communication efficiently.
As to claim 17, Tenny discloses the method of claim 15, wherein the RLC configuration is preconfigured at the UE (see par. 0157).
Regarding claims 26-28, 32 and 39-40, they are the corresponding apparatus claims of method claims 1, 11-12, 14-15 and 31. Therefore, claims 26-28, 32 and 39-40 are rejected for the same reasons as shown above.

Claims 2-6, 8-9, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Li 20150163695.

As to claim 2, Tenny discloses the method of claim 1, wherein: the first packet includes a header, a PDU, and a control element (CE) and wherein the subheader includes the first identifier, the PDU includes the payload, and the CE includes the second identifier (see par. 0058, 0165-0166). Tenny fails to disclose a subheader, a service data unit (SDU). In an analogous art, Li discloses the first packet includes a subheader, a service data unit (SDU), and a control element (CE) and wherein the subheader includes the first identifier associated with the anchor base station, the SDU includes the payload, and the CE includes the second identifier associated with the UE context (see par. 0110, 0131). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to combine the teachings for the simple purpose of compatibility with existing standards.
As to claim 3, Tenny discloses the method of claim 2, wherein the first packet comprises a medium access control (MAC) protocol data unit (PDU) and the CE is a MAC CE (see fig. 13, par. 0165-0166).
As to claim 4, Tenny discloses the method of claim 2, wherein the first packet comprises a packet data convergence protocol (PDCP) protocol data unit (PDU) and the CE is a PDCP CE (see par. 0240-0241).
As to claims 5-6 and 33-34, Tenny discloses the method of claim 1, wherein: the first packet includes a RRC message, wherein the RRC message includes the second identifier (see par. 0131). Tenny fails to disclose a subheader, a service data unit (SDU). In an analogous art, Li discloses the first packet includes a first service data unit (SDU), a first subheader, and a second SDU, the first subheader includes the first identifier, and the second SDU includes the payload (see par. 0110, 0131), wherein: the first packet further includes a second subheader, and the second subheader includes a third identifier (see par. 0131). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to combine the teachings for the simple purpose of compatibility with existing standards.
As to claims 8-9 and 36-37, Tenny discloses the method of claim 1, wherein: the first packet includes an RRC message, and the RRC message includes: the first identifier, the second identifier, and the payload (see par. 0131). Tenny fails to disclose a subheader, a service data unit (SDU). In an analogous art, Li discloses wherein: the first packet includes a service data unit (SDU) including an RRC message, and the RRC message in the SDU includes: the first identifier associated with the anchor base station, the second identifier associated with the UE, and the payload (see par. 0110, 0131), wherein: the first packet further comprises a subheader, and the subheader includes a third identifier associated with the serving base station (see par. 0131). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to combine the teachings for the simple purpose of compatibility with existing standards.

Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Li and further in view of Joo 20090092138.

As to claim 7, the previous references fails to disclose wherein the first SDU and the second SDU are multiplexed. In another analogous art, Joo discloses wherein the first SDU and the second SDU are multiplexed (see par. 0015). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to combine the teachings for the simple purpose of maximize resources and compatibility with existing standards.

Claims 10 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Tseng 20190150221.

As to claims 10 and 38, Tenny discloses the method of claim 1, wherein the second identifier associated with the UE context includes an ephemeral cell radio network temporary identifier (eC-RNTI), C-RNTI tC-RNTI (see par. 0007, 0058, 0062), which would be obvious to one of the ordinary skills in the art that would do the same function as an (I-RNTI) of identify which is not disclosed by Tenny. In an analogous art, Tseng discloses wherein the second identifier associated with the UE context includes an inactive radio network temporary identifier (I-RNTI) (see par. 0043). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to use I-RNTI or any desired protocol for the simple purpose to identify the UE context for RRC_INACTIVE UE and compatibility with existing standards.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647